Citation Nr: 1233409	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for rosacea, claimed as a facial rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active service from May 1989 to March 1996.  He was awarded a Southwest Asia Service Medal and had service in Southwest Asia from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  Thereafter, the Denver, Colorado RO assumed jurisdiction. 

In March 2009 and August 2010 the Board remanded the issue on appeal for further development.  In August 2010 the Board remanded in order for a VA addendum opinion, which was rendered in December 2010.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The preponderance of the evidence is against findings that the Veteran's rosacea originated during active duty service, that rosacea began within one year following active duty military service, and that rosacea is otherwise related to any incident of the Veteran's active military service or a service-connected disability.  
 
3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a skin rash on the face since service.  


CONCLUSION OF LAW

Service connection for rosacea is not warranted on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran letters in October 2003, July 2004, March 2006, October 2007, and January 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The March 2006, October 2007, and January 2008 letters also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  In November 2007, he informed the RO that he did not have any additional information or evidence to submit in support of his claim.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim at this time.  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, VA and private treatment reports, VA examination reports, and statements from the Veteran.  

The Veteran was afforded a VA examination in August 2009 and an addendum opinion was rendered in December 2010.  The Board finds that the VA examination and addendum opinion are adequate; they were a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, contentions by the Veteran, rand records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran has not indicated that he has any further evidence to submit to VA, or that he is aware of any evidence which VA needs to obtain.  The file contains no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under this provision, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (effective prior to and from October 10, 2006). 

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added. 

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.   
However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities 38 C.F.R. Part 4 and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has a diagnosis of rosacea, claimed as a skin rash of the face, that is due to his military service, specifically to his service in the Persian Gulf.  The Board notes that at the time of a VA dermatological examination in July 2004, the Veteran reported that his skin disease began in 1991, upon his return from service in the Persian Gulf.  He stated that he noticed a small patch near his wrist and then reported that the condition spread to other parts of his body, including his face.  The Veteran stated that he noticed that the rash spread to his face in 1993.  The diagnoses were unilateral nevoid telangiectasia of the right arm and rosacea of the face.  

Service connection for tinea pedis was granted in February 1998 and a zero percent rating was assigned form March 2, 1996.  In October 2009, the RO recharacterized the service-connected skin disability as dermatitis including tinea pedis and petechial rash of the right upper extremity and chest.  The zero percent rating was continued. 

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for rosacea.  Service treatment records reveal no complaints, treatment, or diagnosis of a skin rash to the face.  On both the April 1989 Report of Medical History and the November 1993 Report of Medical History, the Veteran checked "no" to skin diseases and on the Veteran's April 1989 Report of Medical Examination and August 1993 Report of Medical Examination, the examining physician checked "normal" for skin.  The Board notes that there are no service treatment records, including examinations, after November 1993 of record.  

Shortly after service separation, within two months from discharge, the Veteran was afforded a VA general medical examination in May 1996.  The diagnoses were tinea pedis, microscopic hematuria, and profound sensorineural hearing loss.  There was no notation or diagnosis of a facial skin rash or rosacea.  Thus, the Board finds that there is no evidence in the Veteran's service treatment records or shortly thereafter of diagnosis or treatment of a skin rash to the face or rosacea.  The medical evidence generated at the time of service and soon after show that examination of the face was normal.  In statements made in 1993, the Veteran denied having a skin disease.  

The first documentation of a rash to the Veteran's face was a May 2001 VA treatment note.  In April 2003, he was seen for a consult for vascular lesions of the right upper extremity and reported that the lesion was present since 1992.  While there were several mildly erythematous patches along the ventral aspect of the right upper extremity up the chest there was no mention of a diagnosis of rosacea or a skin rash to the Veteran's face.  In August 2003 it was noted that he had red lesions around his cheeks and forehead and rosacea was diagnosed.  In May 2004, the Veteran was seen with an inflamed, red scaly rash from his forehead to his cheeks.  

A July 2004 VA examination report indicates that the Veteran reported that he had a rash that spread to his face in 1993.  He stated that he treated the rash with over the counter cortisone and it cleared up but recurred.  The VA examiner noted that the Veteran's rash on his face appeared different than the rash on his arm.  The diagnosis was rosacea on the face and unilateral nevoid telangiectasis on the right arm.   

A January 2008 VA treatment noted "Rash: ? etiology" and the record further stated that the rash could allude to a rheumatologic condition and that dermatology should be consulted. It was also noted that the rash of the face could still be rosacea even though failed doxy.  An April 2008 VA examination report shows a diagnosis of dermatitis affecting the hands and face.  The examiner noted that there were multiple skin findings and it was not clear all were related to the face.   

At an August 2009 VA examination, the Veteran stated that the rash began on his face and right around 1994; he described the rash as a burning and peeling without acne type lesions.  He stated that he went to a VA dermatologist in 1998 and was told that a rash on his arm was a birthmark and he did not have any dermatology evaluations.  It was noted that the Veteran was diagnosed with rosacea and the VA examiner discussed the above mentioned January 2008 VA treatment note.  

Following examination, the examiner indicated that the Veteran had facial rosacea affecting 2 percent of the exposed body area and 1 percent of the total body area. She observed there was no evidence of this condition being present during military service or at the time of discharge according to a compensation and pension examination at the end of military service.  The examiner also noted that the Veteran had a petechial rash on the right upper extremity and chest affecting less than 1 percent of the exposed body area and 3 percent of the total body area.  She stated that this rash was clearly documented at the time of military discharge and was clearly documented in the May 1996 compensation and pension examination report.  The examiner indicated that there was clear evidence that the right arm rash was caused by or related to military service as it was present at the end of military service and was noted to be present for about four years.  She noted, however, that there was no evidence that the facial rash was present at that time.  The Veteran was noted to have 3 separate dermatological conditions. 

In a December 2010 VA examination addendum, the VA examiner stated that it was less likely than not, less than 50/50 probability, that the Veteran's facial rosacea first manifested during the Veteran's period of service.  The rationale for her opinion was that although the Veteran states that he complained of it starting in 1994 there is no evidence that relates at all in the Veteran's service treatment records of any visits related to facial or other rashes.  She further stated that the Veteran's facial rosacea was not medically related to disease or injury during service and that it was a separate skin condition and not related to any medical injury or disease.  It was further stated that the Veteran's facial rosacea was not caused by, due to, or aggravated by the service-connected tinea pedis and the petechial rash of the right upper extremity and chest.  The rationale was there was no connection between tinea pedis and rosacea and between the petechial rash and rosacea; it was also noted that rosacea was strictly a disease of the face.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for rosacea.  First, as noted above, there is no medical documentation of any in-service treatment or diagnosis of rosacea during service or shortly thereafter.  The medical evidence generated at the time of service and at the VA examination two months after service separation show that examination of the face and the skin on the face was normal.  In 1993 in service, the Veteran denied having a skin disease.  

Second, the earliest medical documentation of a diagnosis of rosacea was in 2001, 5 years after the Veteran separated from the military.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, the third factor weighing against the claim is that there is only one probative medical opinion on record as to medical nexus and this opinion is against the Veteran's claim.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  That has not been shown in this case.  To the contrary, the only probative opinion on file was detailed in its rationale for finding that the Veteran's rosacea was less likely than not related to the Veteran's military service.  The medical evidence from service and since service is against a finding that rosacea is related to service.  

The Board has also considered the Veteran's statements and assertions regarding his belief that his rosacea is related to service.  With regard to consideration given to statements from the Veteran, it is noted that a layperson is competent to testify as to observable symptoms in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  That said, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  

The Veteran is competent to testify as to when he recalls his symptoms beginning but without medical training he is not competent to diagnose his condition or to opine as to the etiology of his condition.  

Here, while the Veteran is competent to state when he believes that his rosacea began, the Board finds that the Veteran's statements that the rash on the face began during service are not credible because his own statements as to the onset of the rash on the face are inconsistent over time.  The Veteran's post-service statements are inconsistent with the statements he made in service.  As noted, in 1993 upon service examination, the Veteran denied having a skin disease.  

The Veteran did not report rosacea or symptoms of skin rash to his face to his medical care providers during service, at separation, or for years thereafter.  Furthermore, even when records show treatment for rosacea beginning in 2001, it is pertinent to note that the Veteran never gave his medical care providers a history of having rosacea since service.   A careful review of the Veteran's treatment records revealed that the Veteran never reported to any health care providers that his rosacea began either during service or as a result of his military service.  Such statements were not made to medical care providers until after the Veteran submitted his claim for benefits in October 2003.  

The Board notes that lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, the Veteran only stated to VA examiners and to the VA that his rosacea began in service or was due to service and never to any VA medical providers, even after he filed his claim for service connection. 

In light of the fact that the Veteran did not assert that he had rosacea due to service or that his rosacea began right after service until he filed his claim for service connection, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the medical and lay evidence generated at the time of service.  Thus, the Veteran's statements are not credible and are not probative on the matter of continuity of symptoms or treatment since service. 

In short, the Board finds that there is no probative evidence of record that relates the Veteran's rosacea directly to his military service.   The only credible and probative medical opinion evidence of record is found in the report of the August 2010 VA examination.  As discussed above, this opinion weighs heavily against the Veteran claim for service connection on a direct and secondary basis.  The probative medical evidence of record indicates that there is no relationship between the current rosacea and the Veteran's active service and the service-connected dermatitis.  

The Board notes that the Veteran has additionally stated that he has a skin disability due to an undiagnosed illness; specifically, he asserts that this disability began during or as a result of service in Southwest Asia during the Persian Gulf War.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness, or chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.   However, as discussed by the March 2009 Board decision, and also denied on this basis by the March 2009 Board decision, since the Veteran has a current diagnosis of rosacea, the Persian Gulf presumptions cannot be afforded to the Veteran.  Thus, entitlement to service connection under 38 C.F.R. § 3.317  is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for rosacea.  The Veteran's service treatment records and VA examination, right after the Veteran's discharge from the military, do not contain any notation of a diagnosis of rosacea  or a skin rash to the face.  Rosacea was not shown until five years after the Veteran's latest period of active military service.  The Veteran's post-service assertions as to continuity of symptoms and treatment since service are not credible.  And finally, the only probative medical opinion of record is against a finding that the Veteran's rosacea is related to his military service or a service-connected disability.  Thus, service connection for rosacea is not warranted on a direct or secondary basis.    

ORDER

Service connection for rosacea is denied.



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


